Citation Nr: 1613539	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-43 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating by reason of individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1962 to May 1967.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The case was transferred to the RO in Pittsburgh, Pennsylvania.  

In March 2012, a travel board hearing was held before the undersigned in Pittsburgh, Pennsylvania.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in July 2013 for further development of the evidence.  That has been accomplished and the case has been returned for further appellate consideration.  


FINDINGS OF FACT

1.  Service connection is currently in effect for type II diabetes mellitus, with bilateral cataracts, rated 20 percent disabling; peripheral neuropathy of the peroneal nerve of the right lower extremity, rated 20 percent disabling; peripheral neuropathy of the peroneal nerve of the left lower extremity; rated 20 percent disabling; peripheral neuropathy of the left upper extremity, rated 10 percent disabling; peripheral neuropathy of the right upper extremity, rated 10 percent disabling; chronic renal insufficiency, rated zero percent disabling; peripheral neuropathy of the sural nerve of the right lower extremity, rated zero percent disabling; and peripheral neuropathy of the sural nerve of the left lower extremity, rated zero percent disabling.  The current combined evaluation is 60 percent.  

2.  Prior to November 1, 2014, the peripheral neuropathy of the right upper extremity was rated 30 percent disabling and peripheral neuropathy of the left upper extremity was rated 20 percent disabling.  The combined rating prior to November 1, 2014 was 80 percent.   

3.  The veteran reported that he had two years of college education and work experience as a maintenance mechanic and machinist. 

4.  The service-connected disabilities, standing alone, are not shown to be of such severity as to effectively preclude all forms of substantially gainful employment.  


CONCLUSION OF LAW

The requirements for a TDIU have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340. 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A March 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination, most recently in January 2015.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

TDIU Laws and Regulations

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purposes of these ratings, a single disability will be considered if the disabilities are of one or both upper extremities, one or both lower extremities disabilities resulting from a common etiology, disabilities affecting a single bodily system, multiple injuries incurred in the same action, or multiple disabilities incurred as a prisoner of war.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background.  It must be shown that the service-connected disability produces unemployability without regard to advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.  

TDIU

The Veteran contends that he is unable to obtain or retain substantially gainful employment.  He has stated that he worked as a machinist and is unable to perform the necessary tasks as a result of the peripheral neuropathy of his extremities.  During the hearing before the undersigned, the Veteran stated that he could not stand at the necessary machinery for more than a few minutes.  The Veteran's representative has argued that, while the Veteran did have two years of college education, he always worked as a machinist and had no cross training that would enable him to perform sedentary work.  

The Veteran applied for TDIU in January 2008.  At that time, his combined rating was 80 percent disabling.  As the result of the reduction of the disability ratings assigned for peripheral neuropathy of his upper extremities, the combined rating was reduced to 60 percent disabling, effectively November 1, 2014.  As the combined rating of 60 percent is found to be the result of a common etiology, diabetes mellitus, the 60 percent rating continues to be sufficient for consideration of TDIU benefits on a schedular basis.  As such, the ratings, in and of themselves, are not found to be a factor regarding whether the service-connected disabilities alone render him unemployable.  

Service connection is currently in effect for type II diabetes mellitus, with bilateral cataracts, rated 20 percent disabling; peripheral neuropathy of the peroneal nerve of the right lower extremity, rated 20 percent disabling; peripheral neuropathy of the peroneal nerve of the left lower extremity; rated 20 percent disabling; peripheral neuropathy of the left upper extremity, rated 10 percent disabling; peripheral neuropathy of the right upper extremity, rated 10 percent disabling; chronic renal insufficiency, rated zero percent disabling; peripheral neuropathy of the sural nerve of the right lower extremity, rated zero percent disabling; and peripheral neuropathy of the sural nerve of the left lower extremity, rated zero percent disabling.  The current combined evaluation is 60 percent.  

Prior to November 1, 2014, the peripheral neuropathy of the right upper extremity was rated 30 percent disabling and peripheral neuropathy of the left upper extremity was rated 20 percent disabling.  The combined rating prior to November 1, 2014 was 80 percent.   

An examination was conducted by VA in April 2010 for the purpose of determining whether his service-connected disabilities alone precluded him from any type of gainful employment.  At that time, the examiner related the Veteran's past medical history which included diabetes mellitus type II, hypertension, lumbar spine disability, and hepatitis C.  The Veteran related that he had been deemed unemployable by the Social Security Administration (SSA) many years earlier due to his personality disorder and posttraumatic stress disorder.  (During his hearing on appeal, the Veteran stated that he was receiving SSA benefits as a result of retirement, not disability.)  During the examination, the Veteran denied having issues with ketoacidosis or hypoglycemic reactions.  He reported that he was doing well on his diet.  He stated that he did not have to avoid strenuous activity in order to prevent hypoglycemic reactions, but avoided strenuous activity due to loss of strength.  He stated that he became short of breath with minimal activity, but this was considered to be due to his smoking history.  He reported burning numbness and tingling in his feet, but that this did not encompass the whole foot.  He noticed balance issues, but this was only since his back surgery.  He stopped going up and down ladders, but this was not secondary to the diabetes.  Walking up stairs was possible only if he held on, but this was secondary to his back surgery.  He reported intermittent tingling of his fingertips of the right hand only.  This symptom was not considered to be consistent with diabetic peripheral neuropathy.  He denied genitourinary complaints, except for erectile dysfunction, for which the Veteran is in receipt of special monthly compensation.  

On examination of the peripheral nerves in April 2010, it was noted that the feet were cool to touch, with no erythremia, increased temperature, bony prominences or malalignment.  Skin color and temperature were normal, but hair distribution was scant.  Muscle strength against resistance was 5/5.  There was no paralysis, neuritis, or neuralgia noted.  There was no muscle wasting or atrophy noted.  There was no functional impairment or joint involvement.  Monofilament testing revealed that both feet were intermittently insensate, but remained sensate to vibratory sensation.  Regarding the hands, the examiner stated that they were cool to the touch with no erythremia or increased temperature.  There was no muscle wasting, atrophy, paralysis, neuronitis or neuralgia noted.  Skin color and temperature were normal.  Hand grip was 5/5.  Monofilament testing revealed that both hands were sensate.  The examiner stated that any peripheral nerve symptoms were inconsistent with diabetic neuropathy, but more consistent with a cervical spine radiculopathy.  The pertinent diagnoses were diabetes mellitus and secondary peripheral neuropathy; hepatitis C; and grade 1 retrolisthesis of L5 and S1, grade 1 anterolisthesis of L4-L5, and L3-L4 disc bulge.  The examiner stated that the Veteran had not been in the workforce since 1991 and that his description of his activity levels due to shortness of breath and fatigue related to Hepatitis C greatly limited him from seeking gainful employment in the physical or sedentary environment.  The examiner went on to opine that there were no findings regarding the Veteran's diabetes that rendered him unemployable and that his service-connected diabetes alone would not render him unemployable.  

An eye examination was conducted by VA in April 2010.  At that time, the examiner found no evidence of diabetic retinopathy, but did find bilateral nuclear sclerotic and cortical cataracts that were found to be the result of diabetes mellitus.  Examination showed that the Veteran's visual acuity was correctable to 20/40 in each eye, with correction possible to 20/20 with pinhole.  

An examination was conducted by VA in August 2013.  At that time, the examiner again indicated that the Veteran's service-connected diabetes would not render him unemployable.  The Veteran's diabetes now required insulin, but was controlled.  His neuropathy had worsened and would render him unable to perform lifting, climbing, prolonged gripping, walking or standing.  His limitations would limit physical and sedentary employability and limit his ability to work in his trade as a machinist.  The examiner went on to state that his high school education would limit him to basic sedentary employment.  The examiner noted diabetes mellitus for which he took more than one insulin injection per day.  His diabetes did not require regulation of activities as part of the medical management of the diabetes.  He did not have episodes of ketoacidosis or hypoglycemic reactions twice per month.  He had no progressive loss of weight or strength.  He did have diabetic peripheral neuropathy and erectile dysfunction.  His diabetic complications were not shown to impact his ability to work.  Regarding diabetic peripheral neuropathy, the Veteran reported intermittent tingling, burning and numbness of the feet up to the knee of both lower extremities and stated that he now had tingling, burning and numbness to the finger tips with intermittent muscle twitching.  The paresthesias of the legs were severe at times, but mostly moderate.  The examiner reported complaints of moderate pain, paresthesias, and numbness of all extremities.  Strength was normal in the upper extremities, with the exception of grip which was rated at 4/5.  Lower extremity strength was normal.  Sensation to light touch was decreased in all extremities, but position sense was normal.  There was no muscle atrophy, but there was diminished hair growth.  In the upper extremities the Veteran manifested moderate incomplete paralysis of the median and ulnar nerves.  Diabetic neuropathy of the lower extremities impacted the peroneal and sural nerves only and was described as moderate and incomplete.  

An eye examination was conducted by VA in November 2013.  At that time corrected visual acuity was to 20/40 or getter.  The examiner opined that there was nothing in the eye history or physical examination that would have an impact on the Veteran obtaining or maintaining physical or sedentary work.  

A peripheral neuropathy examination was conducted by VA in January 2015.  The diagnosis was diabetic peripheral neuropathy.   The Veteran reported that since his last examination, his symptoms had worsened in his hands bilaterally with constant tingling and now with intermittent burning that would awaken him at night.  He reported he had to be careful with how he walked as he had fallen in the past 2 weeks and stated stepping on such a small object such as a pebble could cause him to lose his balance.  He reported he has a cane that he used with long distance ambulation.  He reported constant numbness to both feet up to knees.  He has been prescribed diabetic shoes and treated with gabapentin.  He reported moderate pain in the upper extremities, but not in the lower.  He described moderate paresthesias in the upper extremities, but not the lower.  He described moderate numbness in the upper extremities, and severe numbness in the lower.  Strength testing was normal in all aspects of all extremities except for grip strength that was listed as 4/5 bilaterally.  Light touch sensation was decreased in the hands and fingers as well as the ankle and lower legs.  Light touch sensation was absent in the feet and toes.  Position and vibration sense were normal in all extremities.  Cold sensation was normal in the upper extremities, but absent in the lower.  There was no muscle atrophy, but trophic changes were noted in the form of loss of lower extremity hair.  In the upper extremities the Veteran manifested moderate incomplete paralysis of the median and ulnar nerves.  Diabetic neuropathy of the lower extremities impacted the peroneal and sural nerves only and was described as moderate to severe and incomplete.  The examiner stated that there was no functional loss.  

The Veteran's service-connected diabetes mellitus and residuals thereof are not shown to preclude the Veteran from obtaining and maintaining all forms of substantially gainful employment.  This was the specific finding of the VA examiner in 2010, an opinion that was supported by the clinical findings that found only decreased sensation of the lower extremities and no impairment of grip strength.  The diabetes itself was found to be well controlled.  While the examiner in August 2013 found that the Veteran's peripheral neuropathy would render him unable to perform lifting, climbing, prolonged gripping, walking or standing and that his limitations would limit physical and sedentary employability so that his ability to work in his trade as a machinist would be limited, the clinical findings do not support total inability to obtain or retain substantially gainful employment due only to the Veteran's service-connected disabilities.  In this regard, it is noted that the examination report showed strength testing to be normal in all extremities with the exception of grip strength which was only impaired to a level of 4/5.  This is not found by the Board to be indicative of a total inability to engage in all forms of gainful employment.  While the Veteran's representative has argued that two years of college education has no bearing on the issue, the Board disagrees and finds that this level would enhance his ability to maintain sedentary employment.  Similar findings were noted on examination in January 2015.  Finally, it is noted that the Veteran's cataracts are not shown to impair his corrected visual acuity so that this disorder is not shown to have an impact on his employability.  

For a veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes his case outside of the norm.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In this case, the Veteran's service-connected disabilities are not shown to take his case outside the norm.  During his hearing in March 2012, the Veteran himself stated that he could no longer stand at the machinery necessary for him to perform his job as a machinist due to disability unrelated to his diabetes mellitus.  His diabetes mellitus is well controlled and his peripheral neuropathy shows primarily sensory impairment without evidence of atrophy or muscle impairment.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for TDIU, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

						(CONTINUED ON NEXT PAGE)

ORDER

TDIU is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


